Citation Nr: 1234587	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-17 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2011, the appellant testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in March 2011 and remanded for additional development.  For the reasons discussed below, the Board finds that the Agency of Original Jurisdiction (AOJ) has not substantially complied with the mandates of the March 2011 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, this case was remanded by the Board in March 2011 for additional development, including a VA examination.  The Board specified that the VA examiner identify all joints demonstrating arthritis and opine as to whether it is at least as likely as not that any currently diagnosed arthritis is related to the appellant's described activities and duties during service.  The Board noted that the appellant's doctor, Dr. Z.D. indicated that the appellant had joint pain in the hands, should, and knees.  The evidence of record also reflects that the appellant consistently reported pain in the knees.  The appellant was seen at a VA examination in May 2011.  However, the VA examiner did not evaluate the appellant's knees to determine whether he had arthritis in the knees.  As the VA examiner did not evaluate whether the appellant had arthritis in the knees, the May 2011 VA examination is inadequate.

The VA examiner found that the appellant had degenerative joint disease of the bilateral hands, right wrist, and bilateral shoulders.  The VA examiner also found the appellant had intermittent strain of the left wrist.  The VA examiner found that it was less likely than not that the appellant's arthritis of the joints was secondary to his experience in the military.  The VA examiner's rationale for the opinion noted that there was no evidence that the appellant was treated for a joint condition until 2000 and that there was over a 30 years gap in the medical records.  The VA examiner stated that although the appellant reported that he worked as a heavy vehicle mechanic while he was in the military from 1968 to 1970, which involved repetitive use of his upper extremities, there was no documented medical evidence to support that the appellant developed the joint pain in the military or within 30 years of his discharge from the military.  The VA examiner found that the chronicity of the joint condition was not established in the military or after his discharge from the military.  

The Board finds that the May 2011 VA examiner's rationale is inadequate.  Although there was no documentation of joint pain, as a lay person, the appellant is competent to report that he experienced joint pain.  At the January 2011 Board hearing, the appellant asserted that he had pain in his joints from six to eight months after he came back from Vietnam.  (January 2011 Hearing Transcript (Tr.) at 9)  A June 2010 private treatment record from Dr. Z.D. reflects that the appellant reported having had multiple joint pains for more than 10 years, mainly in the hands, wrist, shoulder and left knee.  An October 2005 private treatment record from Dr. Z.D. indicates the appellant reported having right shoulder pain for about one month.  Private treatment records from January 2006 and April 2006 also indicate he had only experienced right shoulder pain for a few months.  Thus, the Board finds the appellant's statements in regard to having had right shoulder pain since six to eight months after his return from Vietnam to be less than credible.  The Board also notes that in a February 2010 private treatment record, the appellant reported that he had experienced left knee pain on and off for 15 years, indicating he did not have continuous symptoms of left knee pain since service.  However, the evidence of record does not contradict his statements that he has had joint pain in his hands, left shoulder, wrist, and right knee since within six to eight months of his service in Vietnam.  The appellant's service personnel records reflect that the appellant served in Vietnam from April 1969 to February 1970.  Thus, the Board finds the appellant's statements in this regard to be credible.  

The VA examiner's rationale does not indicate that he considered the appellant's statements regarding his symptoms of joint pain.  As the appellant is competent to report symptoms of joint pain and the Board finds his statements to be credible, except in regard to his right shoulder and left knee, the VA examiner should have considered his statements.  As the May 2011 VA examination is inadequate, there has not been substantial compliance with the Board's March 2011 remand and the claim must be remanded.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA orthopedic examination in order to ascertain the existence and etiology of his claimed arthritis.  Upon a review of the record and examination of the appellant, the examiner should respond to the following:

* Identify all joints demonstrating arthritis, including the appellant's knees.

* Opine whether it is at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed arthritis is related to the appellant's described activities and duties during service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

For purposes of the examination, the examiner should assume that the appellant's assertion that he has had joint pain in his hands, left shoulder, wrist, and right knee since six to eight months after his return from Vietnam (February 1970) is credible, and must consider the statement in his or her opinion.  (See January 2011 Board Hearing Transcript at 9)

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for arthritis.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


